BIGGS, Circuit Judge
(dissenting, but concurring in part).
The record in this cause fully supports the findings of fact and conclusions of law of the learned trial judge. From the record it appears that the appellants did in fact deprive the individual appellees named in the injunction, of privileges and immunities guaranteed to them by the Fourteenth Amendment to the Constitution of the United States, U.S.C.A.Const. Amend. 14. The injunction pendente lite, filed upon March 15, 1937 and stayed by this court, was therefore providently issued.
The injunction is divided into eight parts, the first two of which prohibit police interference with peaceful picketing in Jersey City. The questions presented for our consideration by these parts of the injunction are moot for the reasons stated in the majority opinion- of the court.
The remaining portions of the injunction, however, protect fundamental rights of citizens under the Constitution, and though the acts of the appellants complained of grew out of activities by the appellees on behalf of labor unions in labor disputes which are now at end, it is not *355clear that the questions raised by these clauses of the injunction are in fact moot.
In my opinion, therefore, the appeal should be dismissed and the cause remanded to the court below with directions to amend the decree of injunction by striking therefrom clauses A and B, but with the further specific instruction that the remaining clauses of the injunction shall remain in force and effect until it be determined by the trial court upon final hearing or otherwise that all the questions raised by the bill of complaint have become moot.